Citation Nr: 0946949	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  04-13 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from March 1966 to December 
1967.

This appeal arises from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  In this decision, the RO denied 
entitlement to service connection for bilateral pes planus.

At a video-conference hearing held in June 2004 at the RO, 
the Veteran testified before the undersigned Veterans Law 
Judge (VLJ) from the Board of Veterans' Appeals (Board).

In a March 2005 decision, the Board denied service connection 
for pes planus.  The Veteran appealed the Board's June 2004 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand, the 
Court, in a September 2005 Order, vacated the Board's 
decision and remanded the matter to the Board.  In February 
2007, the Board remanded this case for further development.  


FINDINGS OF FACT

1.  Bilateral pes planus, third degree, was noted on the 
Veteran's entrance examination and preexisted service.  

2.  Competent and probative evidence establishes that the 
bilateral pes planus is a congenital defect.  

3.  Competent and probative evidence establishes that the 
Veteran suffered superimposed injury to his feet during 
service in conjunction with his combat service, with 
resultant disability.  


CONCLUSION OF LAW

Service connection for bilateral pes planus with mild 
osteoarthritis is warranted.  38 U.S.C.A. §§ 1101, 1110, 
1154(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed.Cir.2004).  There must be competent evidence of a 
current disability; proof as to incurrence or aggravation of 
a disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Veteran has claimed that because of his severe flat feet 
that existed prior to military service, it was improper for 
the military to have accepted him into active duty.  He 
claims that during his military service he had significant 
problems with his feet, and that these complaints were 
treated during his military service.  The Veteran testified 
in June 2004 that while his flat feet existed prior to 
military service, his problems and symptomatology associated 
with the feet began during military service.  Therefore, he 
contends that his current pes planus should be granted 
service connection on the basis that it was aggravated by 
military service.  He acknowledged at his Board hearing that 
he had not sought treatment for his flat feet until two years 
ago.

In January 1966, the military provided the Veteran a 
comprehensive physical examination in anticipation of his 
entering military service.  His feet were found to be 
abnormal due to third degree pes planus.  He was again 
inspected upon entering active service in March 1966 and no 
additional defects were discovered.  It was determined that 
he was fit for military service.  The service treatment 
records do not report any complaints or treatment regarding 
the feet.

In December 1967, the Veteran was given a military separation 
examination.  He denied any prior medical history of foot 
trouble.  On examination, his upper extremities and skin were 
found to be abnormal due to an inservice gunshot wound to the 
right shoulder.  His feet were also noted as abnormal due to 
pes planus.  The degree of pes planus was not stated,

Post-service, the Veteran was afforded a VA compensation 
examination in March 1968.  This report noted complaints 
regarding the Veteran's right shoulder gunshot wound.  
Neither a general medical examination nor a special 
orthopedic examination noted any abnormalities of the feet.

VA compensation examinations in December 1968 and July 1997 
also limited their findings to the Veteran's right shoulder 
disorder.  A VA "Agent Orange" (general physical) 
examination conducted in February 1999 noted that the Veteran 
walked with a normal gait, without acute distress.  The 
impression noted that other than the residuals of the gunshot 
wound to the right shoulder, the Veteran was otherwise 
asymptomatic with no other complaints and an unremarkable 
physical examination.

The VA examination of February 1999 again limited itself to 
findings regarding the right shoulder disability.  A private 
physician, Curt G. Kurtz, M.D., sent a letter dated in July 
2000 that discussed the severity of the Veteran's gunshot 
wound residuals.  Attached to this letter was an outpatient 
record dated in June 2000 that only noted complaints and 
findings regarding the right shoulder.  

A private physician , Robert B. Blake, M.D., also prepared a 
letter in August 2001 that only discussed the severity of the 
Veteran's right should disability.

A private outpatient examination prepared by Dr. Kurtz in 
March 2003 was submitted to VA.  This physician noted the 
Veteran's complaints attributed to his feet and further 
commented:

Review of the patient medical records shows that on 
separation he is noted to have a very flatfeet.  The 
patient has continuous pain, stiffness, lack of 
endurance when walking because of his flatfeet.  He 
states where he had very stiff who seems to help the 
situation.  He has had no surgery or special corrective 
shoes.  (Sic.)

The assessments included moderately severe pes planus, 
diminished range of motion both feet, and metatarsalgia with 
callus formation.  The physician indicated the following: 
"This individual has ample evidence in his files of having 
flatfeet which now have become more symptomatic.  The 
symptoms will persist and increased in time." (Sic.)  Below 
this comment was a handwritten sentence that added: "This 
condition was aggravated by being an infantryman."

The Veteran was afforded a VA compensation examination in 
March 2003.  He indicated that the onset of his flat feet had 
happened while in military service.  The Veteran asserted 
that this condition was the result of walking.  His primary 
complaint was foot pain and swelling.  He denied any injury 
or trauma to the feet, or any weakness, stiffness, heat, 
redness, instability, or use of orthotics or ambulatory aids.  
The Veteran acknowledged that he used a treadmill for 
exercise and was capable of walking two miles.  Bilateral 
foot x-rays revealed moderate degenerative changes at the 
talonavicular joints.  The assessment was bilateral 
congenital pes planus and recent swelling in right foot not 
related to pes planus.  

The examiner, a nurse practitioner, commented that she had 
discussed this case with two different physicians and the 
conclusion was that without evidence of trauma to the feet, 
the pes planus was congenital.  It was reported that the 
service treatment records had been reviewed in connection 
with this opinion.

Dr. Kurtz prepared another letter to VA in May 2003.  He 
noted that he had consulted with a doctor of podiatry in 
connection with the Veteran's flat feet.  Dr. Kurtz. made the 
following comments:

On my examination [the veteran] had class five flatfeet 
and apparently has had this condition since he started 
walking.  Having spent a year in Vietnam in the infantry 
absolutely set this individual up to have continuing 
problems throughout his life.  I am sure that proper 
orthotic were not recommended while he was in the 
service and the patient just accepted his condition as 
it was.  I feel given the fact that no one consulted him 
in the service that he just accepted his painful feet.  
They have now gotten to the point he has great 
difficulty walking.  It is with these thought that I 
feel his condition has progressed markedly since being 
in the service.  The time he spent in the service was 
the onset of his deterioration.  (Sic.)

This case was previously remanded by the Board for the 
Veteran to be afforded a VA orthopedic examination.  The 
examiner was requested to make the following assessments:

The examiner should state whether the veteran's pes 
planus is congenital or acquired in nature. If 
congenital, the doctor must also state whether this 
condition is a disease, as opposed to a defect.

If the pes planus is acquired in nature, the doctor 
should state whether it underwent a permanent increase 
in severity during active service, beyond its natural 
progress.

If the veteran's pes planus is more properly 
characterized as a congenital defect, the examiner 
should state whether it was subject to any superimposed 
disease or injury during active service.

The examination was conducted in June 2007.  A review of the 
claims file was undertaken in conjunction with the 
examination.  Pes planus was shown on examination.  There was 
also x-ray evidence of mild osteoarthritis of the feet.  The 
examiner reviewed the pertinent findings.  The examiner 
opined that the Veteran's pes planus was a congenital and was 
noted to be present on the induction examination.  At that 
time, the inservice examiner stated that the Veteran had 
third degree bilateral pes planus.  Thus, pes planus existed 
prior to the Veteran's entrance into service.  It was noted 
that the records did not reflect trauma causing the pes 
planus; therefore it was congenital when the Veteran began 
service.  The examiner further stated that the Veteran's 
bilateral pes planus was a congenital defect, not a disease.  
The examiner provided an opinion that it was less likely than 
not that the Veteran's bilateral pes planus was subject to 
any superimposed disease or injury during active service.  
The rationale supporting this finding was that there were no 
reports of foot pain or other condition associated with the 
bilateral pes planus during service.  It was noted that he 
Veteran did self-report that he was treated in South Korea, 
but this was not shown in the record.  Further, the 
separation examination did not reflect foot complaints.  
Thereafter, there were no indications of a foot condition 
until 2003.  Thus, there was a 36 year gap before the Veteran 
sought post-service treatment.  

Congenital or developmental defects are not considered 
diseases or injuries for VA compensation purposes.  See 38 
C.F.R. § 3.303(c), 4.9 (2009); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  A precedent opinion of the VA General 
Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)) held, in 
essence, that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease inservice constitute 
aggravation of the condition.  Moreover, congenital or 
developmental defects, as opposed to diseases, cannot be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service-
connected.  Id.

In this case, the Board specifically remanded this case to 
determine if the Veteran's bilateral pes planus was 
congenital in nature and, if so, if the pes planus was a 
defect or disease; and if there was superimposed injury or 
disease.  

The VA examiner thoroughly reviewed the claims file and 
concluded that the Veteran's pes planus was a congenital 
defect.  That is, the defect was essentially present since 
birth and not caused by a trauma to the feet.  The Board 
attaches significant probative value to this opinion, as it 
is well reasoned, detailed, consistent with other evidence of 
record, and included an access to the accurate background of 
the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion include the thoroughness and detail of the 
opinion.).  Also, the opinion that the Veteran had a 
congenital defect was consistent with the prior opinions of 
the VA nurse practitioner and Dr. Kurtz.  

As such, in order for service connection to be warranted, the 
evidence must establish that there was superimposed injury or 
disease which occurred during service.  In that regard, there 
is conflicting evidence.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as  there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating the veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  Thus, when VA refers to facts obtained from review 
of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment.  Certainly, the 
particular medical information contained in a claims file may 
have significance to the process of formulating a medically 
valid and well-reasoned opinion.  The Court further held that 
a medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves- 
Rodriguez, the Court indicated that it is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.  

In sum, the VA medical opinion, while competent and 
probative, relies on the premise that there was no injury to 
the feet during service.  The rationale is the lack of 
inservice complaints or treatment.  In contrast, Dr. Kurtz 
indicated that the pes planus worsened due to the rigors of 
the Veteran's inservice infantryman duties.

The Board finds that Dr, Kurtz's opinion is more probative on 
this point.  Reliance on a veteran's statements renders a 
medical report incredible only if the Board rejects the 
statements of the veteran.  Coburn v. Nicholson, 19 Vet. App. 
427 (2006).  The Board may reject a medical opinion that is 
based on facts provided by the Veteran that have been found 
to be inaccurate because other facts present in the record 
contradict the facts provided by the Veteran that formed the 
basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  In this case, the history provided by the 
Veteran, that is, that his pes planus was symptomatic and 
felt worse during service is credible.  Since the VA opinion 
did not find credible the Veteran's reports, that opinion is 
not based on an accurate history.  

The Veteran served in combat.  He was awarded the combat 
infantryman badge and the Purple Heart.  He suffered a 
gunshot wound during service, which is service-connected, and 
has also been awarded service connection for post-traumatic 
stress disorder (PTSD) based on his combat service.  

Where a combat wartime veteran alleges he/she suffers 
disability due to an injury incurred in service, 38 U.S.C.A. 
§ 1154(b) must be considered.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Thus, 38 U.S.C.A. § 
1154(b) is for application.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  See 
Caluza.  In Collette, the United States Court of Appeals 
(Court) articulated a three-step sequential analysis to be 
performed when a combat veteran seeks benefits under the 
method of proof provided by 38 U.S.C.A. § 1154(b).

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.

In the second step, the VA must then determine if the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, again without 
weighing the veteran's evidence with contrary evidence.  If 
these two inquiries are met, the Secretary "shall accept" the 
veteran's evidence as "sufficient proof of service-
connection," even if no official record of such incurrence 
exists.  At this point a factual presumption arises that the 
alleged injury or disease is service-connected.

It is in the third step under Collette, that the VA is to 
weigh evidence contrary to that which established the 
presumption of service connection.  If the VA meets its 
burden of presenting "clear and convincing evidence to the 
contrary," the presumption of service connection is then 
rebutted.

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only to the second element of service connection 
under the Caluza test; that is, whether an injury or disease 
was incurred or aggravated in service.  It does not apply to 
the questions of whether there is a current disability or a 
nexus connecting the disability to service.  Caluza; 
Collette.  Competent evidence is required to establish the 
veteran's current disability and the nexus connecting that 
disability to an in service injury or disease.  That is, the 
veteran must meet his evidentiary burden with respect to 
service connection.  Collette.

In this case, the Veteran has proffered satisfactory lay 
evidence that his feet were injured during service.  His 
contentions in that regard, in view of his type of service 
and service awards, are consistent with the circumstances, 
conditions, and hardships of his service.  The evidence 
against his statements is the lack of inservice documentation 
of feet complaints or treatment.  However, the Board finds 
that the lack of such evidence does not constitute "clear and 
convincing evidence to the contrary," that his feet bothered 
him, were injured, and worsened due to his service duties.

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only to the second element of service connection 
under the Caluza test; that is, whether an injury or disease 
was incurred or aggravated in service.  It does not apply to 
the questions of whether there is a current disability or a 
nexus connecting the disability to service.  Caluza; 
Collette.  Competent evidence is required to establish the 
veteran's current disability and the nexus connecting that 
disability to an in service injury or disease.  That is, the 
Veteran must meet his evidentiary burden with respect to 
service connection.  Collette.  The Veteran has met this 
evidentiary burden.  The Veteran's contentions regarding his 
feet during service are credible. Dr. Kurtz's opinion was 
based on those credible statements.  The VA examiner did not 
find credible those statements.  Thus, as noted above, Dr. 
Kurtz has provided the more probative medical opinion.  His 
opinion supports a finding that there was superimposed injury 
or trauma to the Veteran's congenital pes planus defect 
during service.  

Thus, since competent and probative evidence establishes that 
the Veteran suffered superimposed injury to his feet during 
service in conjunction with the Veteran's combat service with 
resultant disability, i.e., mild osteoarthritis, the Board 
finds that service connection for bilateral pes planus with 
mild osteoarthritis is warranted.  


ORDER

Service connection for pes planus with mild osteoarthritis is 
granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


